
	
		II
		112th CONGRESS
		2d Session
		S. 3487
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Coburn (for himself,
			 Mr. Manchin, Ms. Ayotte, Mrs.
			 McCaskill, Mr. Cornyn,
			 Mr. Grassley, Mr. Johnson of Wisconsin, and
			 Mr. Paul) introduced the following bill;
			 which was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To provide for auditable financial statements for the
		  Department of Defense, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Audit the Pentagon Act of
			 2012.
		2.FindingsCongress makes the following
			 findings:
			(1)Section 9 of
			 Article 1 of the Constitution of the United States requires all agencies of the
			 Federal Government, including the Department of Defense, to publish a
			 regular statement and account of the receipts and expenditures of all public
			 money.
			(2)Section 3515 of
			 title 31, United States Code, requires the agencies of the Federal Government,
			 including the Department of Defense, to present auditable financial statements
			 beginning not later than March 1, 1997. The Department has not complied with
			 this law.
			(3)The Federal
			 Financial Management Improvement Act of 1996 (31 U.S.C. 3512 note) requires
			 financial systems acquired by the Federal Government, including the Department
			 of Defense, to be able to provide information to leaders to manage and control
			 the cost of government. The Department has not complied with this law.
			(4)The financial
			 management of the Department of Defense has been on the
			 High-Risk list of Government Accountability Office, which means
			 that the Department is not consistently able to control costs; ensure
			 basic accountability; anticipate future costs and claims on the budget; measure
			 performance; maintain funds control; [and] prevent and detect fraud, waste, and
			 abuse.
			(5)The National
			 Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107) requires
			 the Secretary of Defense to report to Congress annually on the reliability of
			 the financial statements of the Department of Defense, to minimize resources
			 spent on producing unreliable financial statements, and to use resources saved
			 to improve financial management policies, procedures, and internal
			 controls.
			(6)In 2005, the
			 Department of Defense created a Financial Improvement and Audit Readiness
			 (FIAR) Plan, overseen by a directorate within the office of the Under Secretary
			 of Defense (Comptroller), to improve Department business processes with the
			 goal of producing timely, reliable, and accurate financial information that
			 could generate an audit-ready annual financial statement. In December 2005,
			 that directorate, known as the FIAR Directorate, issued the first of a series
			 of semiannual reports on the status of the Financial Improvement and Audit
			 Readiness Plan.
			(7)The National
			 Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) requires
			 regular status reports on the Financial Improvement and Audit Readiness Plan
			 described in paragraph (6), and codified as a statutory requirement the goal of
			 the Plan in ensuring that Department of Defense financial statements are
			 validated as ready for audit not later than September 30, 2017.
			(8)At a September
			 2010 hearing of the Senate, the Government Accountability Office stated that
			 past expenditures by the Department of Defense of $5,800,000,000 to improve
			 financial information, and billions of dollars more of anticipated expenditures
			 on new information technology systems for that purpose, may not suffice to
			 achieve full audit readiness of the financial statement of the Department. At
			 that hearing, the Government Accountability Office could not predict when the
			 Department would achieve full audit readiness of such statements.
			3.Audit readiness
			 of the financial statements of the Department of Defense
			(a)Inclusion of
			 statement of budget resources within FIAR PlanSubsection
			 (a)(2)(A) of section 1003 of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 123 Stat. 2439; 10 U.S.C. 2222 note) is
			 amended—
				(1)in clause (i), by
			 striking and at the end;
				(2)by redesignating
			 clause (ii) as clause (iv); and
				(3)by inserting
			 after clause (i) the following new clauses:
					
						(ii)ensuring that a
				complete and validated statement of budgetary resources of the Department of
				Defense is ready by not later than September 30, 2014;
						(iii)ensuring that
				the full set of consolidated financial statements of the Department for the
				fiscal year ending September 30, 2017, and each fiscal year thereafter, are
				ready in a timely manner and in preparation for an audit, including submitting
				the reports not later than November 15, 2017, and each year thereafter, in
				order to seek an audit opinion on its financial statements;
				and
						.
				(b)Definition of
			 validated as ready for auditSuch section is further amended by
			 adding at the end the following new subsection:
				
					(d)Validated as
				ready for audit definedIn this section, the term validated
				as ready for audit means the following:
						(1)In the case of
				the financial statements of a military department, that the audit agencies of
				the military department have reviewed such statements and determined, in
				writing, that such statements are ready for audit.
						(2)In the case of the financial statements of
				a Defense Agency, that the audit agencies of the Defense Agency have reviewed
				such statements and determined, in writing, that such statements are ready for
				audit.
						.
			4.Cessation of
			 applicability of reporting requirements regarding the financial statements of
			 the Department of Defense
			(a)Cessation of
			 applicability
				(1)Military
			 departmentsThe financial statements of a military department
			 shall cease to be covered by the reporting requirements specified in subsection
			 (b) upon the issuance of an unqualified audit opinion on such financial
			 statements.
				(2)Department of
			 DefenseThe reporting requirements specified in subsection (b)
			 shall cease to be effective when an unqualified audit opinion is issued on the
			 financial statements of the Department of Defense, including each of the
			 military departments and the Defense Agencies.
				(b)Reporting
			 requirementsThe reporting requirements specified in this
			 subsection are the following:
				(1)The requirement
			 for semi-annual reports in section 1003(b) of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2440; 10
			 U.S.C. 2222 note).
				(2)The requirement
			 for annual reports in section 1008(a) of the National Defense Authorization Act
			 for Fiscal Year 2002 (Public Law 107–107; 115 Stat. 1204; 10 U.S.C. 113
			 note).
				5.Report on
			 Department of Defense reporting requirements made obsolete by or affecting
			 audits with unqualified opinionsNot later than 180 days after the date of
			 the enactment of this Act, the Under Secretary of Defense (Comptroller) shall
			 submit to Congress a report setting forth the following:
			(1)A list of each
			 report of the Department of Defense required by law to be submitted to Congress
			 which, in the opinion of the Under Secretary, would no longer be necessary if
			 the financial statements of the Department of Defense were audited with an
			 unqualified opinion.
			(2)A list of each
			 report of the Department required by law to be submitted to Congress which, in
			 the opinion of the Under Secretary, interferes with the capacity of the
			 Department to achieve an audit of the financial statements of the Department
			 with an unqualified opinion.
			6.Enhanced
			 reprogramming authority following achievement by military departments of audit
			 with unqualified opinion of statement of budgetary resources for fiscal years
			 after fiscal year 2013
			(a)In
			 generalSubject to section 9(a)(1), if a military department
			 obtains an audit with an unqualified opinion on its statement of budgetary
			 resources for any fiscal year after fiscal year 2013, the thresholds for
			 reprogramming of funds without prior notice to Congress for the succeeding
			 fiscal year shall be deemed to be the thresholds as follows:
				(1)In the case of an
			 increase or decrease to the program base amount for a procurement program,
			 $60,000,000.
				(2)In the case of an
			 increase or decrease to the program base amount for a research program,
			 $30,000,000.
				(3)In the case of an
			 increase or decrease to the amount for a budget activity for operation and
			 maintenance, $45,000,000.
				(4)In the case of an
			 increase or decrease to the amount for a budget activity for military
			 personnel, $30,000,000.
				(b)ConstructionNothing
			 in this section shall be construed to alter or revise any requirement (other
			 than a threshold amount) for notice to Congress on reprogrammings covered by
			 subsection (a) under any other provision of law.
			(c)DefinitionsIn
			 this section, the terms program base amount, procurement
			 program, research program, and budget activity
			 have the meanings given such terms in chapter 6 of volume 3 of the Financial
			 Management Regulation of the Department of Defense (DoD 7000.14R), dated March
			 2011, or any successor document.
			7.Availability of
			 expiring funds following achievement by military departments of audit with
			 unqualified opinion of statement of budgetary resources for fiscal years after
			 fiscal year 2013
			(a)In
			 generalSubject to section 9(a)(1), if a military department
			 obtains an audit with an unqualified opinion on its statement of budgetary
			 resources for a fiscal year after fiscal year 2013 (in this section referred to
			 as a covered fiscal year), the amount described in subsection
			 (b) shall be available for the purposes specified in subsection (c) at the end
			 of such covered fiscal year without fiscal year limitation.
			(b)Available
			 amountThe amount described in this subsection is the amount
			 equal to five percent of the aggregate amount of unobligated appropriations
			 available to the military department concerned for a covered fiscal year that
			 would otherwise expire at the end of such covered fiscal year by law.
			(c)Purposes
				(1)In
			 generalExcept as provided in paragraph (2) and subject to
			 paragraph (3), amounts available under subsection (a) shall, at the election of
			 the Secretary of the military department concerned, be available for purposes
			 as follows:
					(A)Payment in
			 accordance with applicable law of bonuses authorized by law (including awards
			 authorized by subchapter I of chapter 45 of title 5, United States Code) for
			 civilian employees of the military department, including employees determined
			 to have made beneficial contributions to the achievement of the mission of the
			 military department.
					(B)Procurement of
			 weapons and weapon systems.
					(C)Military
			 education and training programs and activities of the military
			 department.
					(2)ExclusionAmounts
			 available under subsection (a) shall not be available for purposes as
			 follows:
					(A)Research,
			 development, test, and evaluation.
					(B)Military
			 construction.
					(3)Limitations on
			 bonuses
					(A)Limitation on
			 bonus amountThe amount of the bonus payable to a civilian
			 employee of a military department under paragraph (1)(A) in any year may not
			 exceed the amount equal to 25 percent of the base pay of the employee in such
			 year.
					(B)Limitation on
			 aggregate amount of bonusesThe total amount of bonuses payable
			 to civilian employees of a military department under paragraph (1)(A) in any
			 year may not exceed $5,000,000.
					(C)ConstructionNothing
			 in paragraph (1)(A) may be construed to authorize or provide for the payment of
			 a bonus to an officer or employee of a contractor of the Department of
			 Defense.
					(d)Transfers
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of a military department may transfer amounts described in subsection (b) that
			 are available under subsection (a) among accounts of the military department
			 for purposes of exercising the authority in subsection (a) with respect to such
			 amounts. Amounts so transferred shall be merged with amounts in the account or
			 fund to which transferred and shall be available under the same terms and
			 conditions as the amounts with which merged for the purposes specified in
			 subsection (c).
				(2)No new
			 appropriationA transfer under paragraph (1) shall not be treated
			 as a new appropriation of the amount so transferred.
				(e)Reports
				(1)Annual
			 reportsThe Secretary of Defense shall submit to Congress each
			 year (at the same time the budget of the President for a fiscal year is
			 submitted to Congress in such year pursuant to section 1105 of title 31, United
			 States Code) a report on the exercise of the authority under this section
			 during the previous fiscal year. Each report under this subsection shall
			 include, for the fiscal year covered by such report, the following:
					(A)The amounts
			 transferred under subsection (d), including the total amount transferred and
			 the amounts transferred to each account to which transferred.
					(B)The purposes, and
			 amounts, for which amounts transferred were used.
					(2)Notice on
			 procurementNot later than 30 days before using amounts available
			 under subsection (a) for the procurement of weapons or a weapon system, the
			 Secretary of the military department concerned shall submit to Congress a
			 report, in writing, on the use of such amounts for that purpose. Each report
			 shall include a statement of the weapons or weapon system to be procured and
			 the amount to be used for such procurement.
				8.Failure to
			 obtain audits with unqualified opinion of fiscal year 2014 statement of
			 budgetary resources of the Department of Defense
			(a)In
			 generalIf the Department of Defense fails to obtain an audit
			 with an unqualified opinion on its statement of budgetary resources for fiscal
			 year 2014, the following shall take effect, effective as of the date of the
			 issuance of the opinion on such audit:
				(1)Additional
			 qualifications and duties of USD (Comptroller)
					(A)QualificationsAny
			 individual nominated for appointment to the position of Under Secretary of
			 Defense (Comptroller) under section 135 of title 10, United States Code, shall
			 be an individual who has served—
						(i)as
			 the chief financial officer of a Federal or State agency that has received an
			 audit with an unqualified opinion on such agency's financial statements during
			 the time of such individual's service; or
						(ii)as
			 the chief financial officer of a public company that has received an audit with
			 an unqualified opinion on such company's financial statements during the time
			 of such individual's service.
						(B)Duties and
			 powersThe duties and powers of the individual serving as Under
			 Secretary of Defense (Comptroller) shall include, in addition to the duties and
			 powers specified in section 135(c) of title 10, United States Code, such duties
			 and powers with respect to the financial management of the Department of
			 Defense as the Deputy Secretary of Defense (acting in the capacity of Chief
			 Management Officer of the Department of Defense) or a successor official in the
			 Department of Defense (acting in such capacity) may prescribe.
					(2)Additional
			 qualifications and responsibilities of ASA for Financial Management
					(A)QualificationsAny
			 individual nominated for appointment to the position of Assistant Secretary of
			 the Army for Financial Management under section 3016 of title 10, United States
			 Code, shall be an individual who has served—
						(i)as
			 the chief financial officer of a Federal or State agency that has received an
			 audit with an unqualified opinion on such agency's financial statements during
			 the time of such individual's service; or
						(ii)as
			 the chief financial officer of a public company that has received an audit with
			 an unqualified opinion on such company's financial statements during the time
			 of such individual's service.
						(B)ResponsibilitiesThe
			 responsibilities of the individual serving as Assistant Secretary of the Army
			 for Financial Management shall include, in addition to the responsibilities
			 specified in section 3016(b)(4) of title 10, United States Code, such
			 responsibilities as the Deputy Secretary of Defense (acting in the capacity of
			 Chief Management Officer of the Department of Defense) or a successor official
			 in the Department of Defense (acting in such capacity) may prescribe.
					(3)Additional
			 qualifications and responsibilities of ASN for Financial Management
					(A)QualificationsAny
			 individual nominated for appointment to the position of Assistant Secretary of
			 the Navy for Financial Management under section 5016 of title 10, United States
			 Code, shall be an individual who has served—
						(i)as
			 the chief financial officer of a Federal or State agency that has received an
			 audit with an unqualified opinion on such agency's financial statements during
			 the time of such individual's service; or
						(ii)as
			 the chief financial officer of a public company that has received an audit with
			 an unqualified opinion on such company's financial statements during the time
			 of such individual's service.
						(B)ResponsibilitiesThe
			 responsibilities of the individual serving as Assistant Secretary of the Navy
			 for Financial Management shall include, in addition to the responsibilities
			 specified in section 5016(b)(4) of title 10, United States Code, such
			 responsibilities as the Deputy Secretary of Defense (acting in the capacity of
			 Chief Management Officer of the Department of Defense) or a successor official
			 in the Department of Defense (acting in such capacity) may prescribe.
					(4)Additional
			 qualifications and responsibilities of ASAF for Financial Management
					(A)QualificationsAny
			 individual nominated for appointment to the position of Assistant Secretary of
			 the Air Force for Financial Management under section 8016 of title 10, United
			 States Code, shall be an individual who has served—
						(i)as
			 the chief financial officer of a Federal or State agency that has received an
			 audit with an unqualified opinion on such agency's financial statements during
			 the time of such individual's service; or
						(ii)as
			 the chief financial officer of a public company that has received an audit with
			 an unqualified opinion on such company's financial statements during the time
			 of such individual's service.
						(B)ResponsibilitiesThe
			 responsibilities of the individual serving as Assistant Secretary of the Air
			 Force for Financial Management shall include, in addition to the
			 responsibilities specified in section 8016(b)(4) of title 10, United States
			 Code, such responsibilities as the Deputy Secretary of Defense (acting in the
			 capacity of Chief Management Officer of the Department of Defense) or a
			 successor official in the Department of Defense (acting in such capacity) may
			 prescribe.
					(b)Public company
			 definedIn this section, the term public company has
			 the meaning given the term issuer in section 2(a)(7) of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)(7)).
			9.Failure to
			 obtain audits with unqualified opinion of fiscal year 2017 financial statements
			 of the Department of Defense
			(a)Military
			 departments
				(1)Cessation of
			 authorities on reprogramming and availability of fundsIf a
			 military department fails to obtain an audit with an unqualified opinion on its
			 financial statements for fiscal year 2017, effective as of the date of the
			 issuance of the opinion on such audit, the authorities in sections 6 and 7
			 shall cease to be available to the military department for fiscal year 2017 or
			 any fiscal year thereafter.
				(2)Prohibition on
			 expenditure of funds for certain MDAPs past Milestone B
					(A)ProhibitionIf a military department fails to obtain an
			 audit with an unqualified opinion on its financial statements for fiscal year
			 2017, effective as of the date of the issuance of the opinion on such audit,
			 amounts may not be expended by the military department for a weapon or weapon
			 system or platform being acquired as a major defense acquisition program for
			 any activity beyond Milestone B approval unless such program has already
			 achieved Milestone B approval of the date of the issuance of the opinion on
			 such audit.
					(B)DefinitionsIn
			 this paragraph:
						(i)The
			 term major defense acquisition program has the meaning given that
			 term in section 2430 of title 10, United States Code.
						(ii)The term
			 Milestone B approval has the meaning given that term in section
			 2366(e)(7) of title 10, United States Code.
						(b)Department of
			 DefenseIf the Department of Defense fails to obtain an audit
			 with an unqualified opinion on its financial statements for fiscal year 2017,
			 the following shall take effect, effective as of the date of the issuance of
			 the opinion on such audit:
				(1)Reorganization
			 of responsibilities of chief management officer
					(A)Position of
			 Chief Management OfficerSection 132a of title 10, United States
			 Code, is amended to read as follows:
						
							132a.Chief
				Management Officer 
								(a)In
				general(1)There is a Chief
				Management Officer of the Department of Defense, appointed from civilian life
				by the President, by and with the advice and consent of the Senate.
									(2)Any individual nominated for
				appointment as Chief Management Officer shall be an individual who has—
										(A)extensive executive level leadership
				and management experience in the public or private sector;
										(B)strong leadership skills;
										(C)a demonstrated ability to manage large
				and complex organizations; and
										(D)a proven record in achieving positive
				operational results.
										(b)Powers and
				dutiesThe Chief Management Officer shall perform such duties and
				exercise such powers as the Secretary of Defense may prescribe.
								(c)Service as
				Chief Management Officer(1)The Chief Management
				Officer is the Chief Management Officer of the Department of Defense.
									(2)In serving as the Chief Management
				Officer of the Department of Defense, the Chief Management Officer shall be
				responsible for the management and administration of the Department of Defense
				with respect to the following:
										(A)The expenditure of funds, accounting,
				and finance.
										(B)Procurement, including procurement of
				any enterprise resource planning (ERP) system and any information technology
				(IT) system that is a financial feeder system, human resources system, or
				logistics system.
										(C)Facilities, property, nonmilitary
				equipment, and other resources.
										(D)Strategic planning, and annual
				performance planning, and identification and tracking of performance
				measures.
										(E)Internal audits and management
				analyses of the programs and activities of the Department, including the
				Defense Contract Audit Agency.
										(F)Such other areas or matters as the
				Secretary of Defense may designate.
										(3)The head of the Defense Contract
				Audit Agency shall be under the supervision of, and shall report directly to,
				the Chief Management Officer.
									(d)PrecedenceThe
				Chief Management Officer takes precedence in the Department of Defense after
				the Secretary of Defense and the Deputy Secretary of
				Defense.
								.
					(B)Conforming
			 amendments
						(i)Section 131(b) of
			 title 10, United States Code, is amended—
							(I)by striking
			 paragraph (3);
							(II)by redesignating
			 paragraph (2) as paragraph (3); and
							(III)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)The Chief
				Management Officer of the Department of
				Defense.
									.
							(ii)Section 132 of
			 such title is amended—
							(I)by striking
			 subsection (c); and
							(II)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
							(iii)Section
			 133(e)(1) of such title is amended by striking and the Deputy Secretary
			 of Defense and inserting , the Deputy Secretary of Defense, and
			 the Chief Management Officer of the Department of Defense.
						(iv)Such title is
			 further amended by inserting the Chief Management Officer of the
			 Department of Defense, after the Deputy Secretary of
			 Defense, each place it appears in the provisions as follows:
							(I)Section
			 133(e)(2).
							(II)Section
			 134(c).
							(v)Section 137a(d)
			 of such title is amended by striking the Secretaries of the military
			 departments, and all that follows and inserting the Chief
			 Management Officer of the Department of Defense, the Secretaries of the
			 military departments, and the Under Secretaries of Defense..
						(vi)Section 138(d)
			 of such title is amended by striking the Secretaries of the military
			 departments, and all that follows through the period and inserting
			 the Chief Management Officer of the Department of Defense, the
			 Secretaries of the military departments, the Under Secretaries of Defense, and
			 the Director of Defense Research and Engineering..
						(C)Clerical
			 amendmentThe table of sections at the beginning of chapter 4 of
			 such title is amended by striking the item relating to section 132a and
			 inserting the following new item:
						
							
								132a. Chief Management
				Officer.
							
							.
					(D)Executive
			 scheduleSection 5313 of title 5, United States Code, is amended
			 by adding at the end the following:
						
							Chief Management Officer of the
				Department of
				Defense.
							.
					(E)Reference in
			 lawAny reference in any provision of law to the Chief Management
			 Officer of the Department of Defense shall be deemed to refer to the Chief
			 Management Officer of the Department of Defense under section 132a of title 10,
			 United States Code (as amended by this paragraph).
					(2)Jurisdiction of
			 DFAS
					(A)Transfer to
			 Department of the TreasuryJurisdiction of the Defense Finance
			 and Accounting Service (DFAS) is transferred from the Department of Defense to
			 the Department of the Treasury.
					(B)AdministrationThe
			 Secretary of the Treasury shall administer the Defense Finance and Accounting
			 Service following transfer under this paragraph through the Financial
			 Management Service of the Department of the Treasury.
					(C)Memorandum of
			 understandingThe Secretary of Defense and the Secretary of the
			 Treasury shall jointly enter into a memorandum of understanding regarding the
			 transfer of jurisdiction of the Defense Finance and Accounting Service under
			 this paragraph. The memorandum of understanding shall provide for the transfer
			 of the personnel and other resources of the Service to the Department of the
			 Treasury and for the assumption of responsibility for such personnel and
			 resources by the Department of the Treasury.
					(D)ConstructionNothing
			 in this paragraph shall be construed as terminating, altering, or revising any
			 responsibilities or authorities of the Defense Finance and Accounting Service
			 (other than responsibilities and authorities in connection with the exercise of
			 jurisdiction of the Service following transfer under this paragraph).
					10.Enterprise
			 resource planningThe
			 Secretary of Defense shall amend the acquisition guidance of the Department of
			 Defense to provide for the following:
			(1)The Defense
			 Business System Management Committee may not approve procurement of any
			 Enterprise Resource Planning (ERP) business system that is independently
			 estimated to take longer than three years to procure from initial obligation of
			 funds to full deployment and sustainment.
			(2)Any contract for
			 the acquisition of an Enterprise Resource Planning business system shall
			 include a provision authorizing termination of the contract at no cost to the
			 Government if procurement of the system takes longer than three years from
			 initial obligation of funds to full deployment and sustainment.
			(3)The Deputy
			 Secretary of Defense (acting in the capacity of Chief Management Officer of the
			 Department of Defense) or a successor official in the Department of Defense
			 (acting in such capacity) shall have the authority to replace any program
			 manager (whether in a military department or a Defense Agency) for the
			 procurement of an Enterprise Resource Planning business system if procurement
			 of the system takes longer than three years from initial obligation of funds to
			 full deployment and sustainment.
			(4)Any integrator
			 contract for the implementation of an Enterprise Resource Planning business
			 system shall only be awarded to companies that have a history of successful
			 implementation of other Enterprise Resource Planning business systems for the
			 Federal Government (whether with the Department of Defense or another
			 department or agency of the Federal Government), including meeting cost and
			 schedule goals.
			
